Oldham, C.
This was a suit on the justice’s side of the county court of Scott’s Bluff county, instituted by plaintiff in the court *661below to recover $74.10, alleged to have been due on account. The cause was heard in the county court on June 16, 1903, and judgment rendered in favor of plaintiff for the amount claimed. On June 25, 1903, defendant in the court -below filed his appeal bond. On July 17, 1903, a transcript of the proceedings of the county court was filed with the clerk of the district court for Scott’s Bluff county. At the following term of the district court, plaintiff’s attorneys filed a motion in the district court to dismiss the appeal, because the transcript was not filed within 30 days from the rendition of the judgment in the lower court. This motion was sustained by the district court and defendant brings error to this court.
The only excuse offered for the failure to file the transcript within the time prescribed by section 1008 of the code is the claim of defendant’s attorney that he was mis-led as to when the trains left from Alliance to G-eriug, and that this mistake prevented him from tendering the fees, and having the transcript filed within the time prescribed by statute. It is useless to say that this excuse is legally no excuse at all, and we therefore recommend that the judgment of the district court be affirmed.
Ames and Letton, CC., concur.
By the Court:
For the reasons stated in the foregoing opinion, the judgment of the district court is
Affirmed.